Citation Nr: 1127498	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed lipomatosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the RO.

The Board remanded the case to the RO in March 2010 for additional development of the record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that further RO action is warranted in this case.

The Veteran submitted additional pertinent medical evidence pertaining to his lipomatosis claim after the claims file was returned to the Board in February 2011.  The Veteran did not provide a written waiver of review by the agency of original jurisdiction.  Moreover, the evidence was not considered by the RO.  

Pursuant to 38 C.F.R. §§ 19.37 and 20.1304(c), any pertinent evidence, not previously reviewed at the RO, but received from the Veteran prior to the transfer of the VA claims file to the Board, or evidence which is accepted first at the Board, must be initially reviewed by the agency of original jurisdiction unless this procedural right is waived by the Veteran or his representative.  This procedural right was not waived in this case, and the case must be remanded for the RO to review this evidence.

As such, the Board has no discretion and must again remand this claim.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated him for his claimed lipomatosis. 

The Veteran should also be invited to submit any additional evidence in his possession that may be relevant to his claim.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  After completing all indicated development, the RO should readjudicate the claim of service connection for lipomatosis in light of all the evidence of record including the recently submitted medical evidence.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive SSOC and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  



